Citation Nr: 9902017	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral 
osteoarthritis of the hips.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active honorable service from July 1974 to 
July 1976.  In an Administrative Decision in 1986, it was 
determined that the appellants period of military service 
that began in September 1979 and ended with his discharge in 
June 1985, was under conditions which precluded the payment 
of benefits. 


REMAND


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO) which in part denied service connection 
for osteoarthritis of the hips.  The veteran was notified of 
the decision by letter dated in June 1995.  In the 
notification letter, the veteran was essentially informed, in 
part, that he had been denied a claim for an increased for 
service connected evaluations for a fracture of the right 
hand, which remained as 10 percent, and for the left hip 
which remained as zero percent.  He was also informed that 
service connection had been denied for bilateral hip pain.  
Less than one year after this notification, specifically in 
April 1996, the veteran submitted a statement requesting, in 
part, an increased rating for bilateral hip pain.  He also 
referred to having sustained a pelvic injury while in 
service.

By rating decision in June 1996, the RO held that new and 
material evidence to reopen the claim for service connection 
for osteoarthritis of the hips had not been submitted after 
the May 1995 decision.  However, no decision was rendered 
with respect to the claimed pelvic injury and more 
importantly, no explanation was provided to the veteran with 
regard to the letter of June 1995 which had incorrectly 
informed him that an increased rating for the left hip 
had been denied. 


A preliminary review of the veterans service medical records 
for the period of service from 1974 to 1976 reveal that the 
veteran was admitted to the 97th General Hospital in 
Frankfurt, Germany in November 1975 following a fall from the 
third floor window of his barracks.  On examination, 
fractures of the left jaw and left wrist were noted as well 
as dislocation of the right index and little fingers.  It was 
noted that examination of the lumbar spine was normal but 
there was limited range of motion in the lower extremities 
secondary to apparent pain and discomfort in the hips.  X-ray 
studies of both hips revealed small chipped fractures of the 
superior acetabular roofs bilaterally.  At the time of his 
medical evacuation to the United States for further 
treatment, diagnoses included fracture of the superior 
acetabular roof bilaterally, chip type. 

The Board observes that the last VA disability compensation 
examination was conducted in 1986.  While there are numerous 
treatment records on file, it does not appear that the 
veteran had been recently scheduled for a VA disability 
compensation examination or that a recent medical opinion has 
been obtained.  The duty to assist imposed upon the VA 
includes the duty to obtain all pertinent records, and when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Additionally, in his notice of disagreement and in his 
substantive appeal to the Board the veteran expressed 
contentions with respect to a claim for an increased rating 
for his service-connected right hand fracture and 
dislocation.  While the issue is not properly before the 
Board, it appears that no action has been taken.
 
In order to ensure that the VA meet its legal obligation to 
assist the veteran in developing the facts pertinent to his 
claims and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:



1.  The RO should provide the veteran and 
his representative with clear 
notification of all the disabilities for 
which service-connection has been 
established, and the veteran should be 
asked submit a statement clarifying the 
issues that he wishes to pursue.

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
examination.  The entire claims folder 
and a copy of this remand should be made 
available to, and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
appropriate by the physician to include 
x-rays of the hips and pelvis should be 
accomplished.  The physician should 
specify the nature and extent of any 
disorder of the hips or pelvis that the 
veteran may have. In this regard, and 
after reviewing all the medical history 
on file, the examiner should provide a 
specific medical opinion on whether there 
is a reasonable probability that any 
current bilateral hip or pelvis disorder, 
including arthritis was caused by or is 
part of the fall from a third story 
window that the veteran had in service.  
If there is no medical possibility that 
the fall may have caused any disorder of 
the hips or pelvis, the physician should 
clearly and unequivocally indicate so.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

3.  After completion of the foregoing, 
the RO should review and readjudicate all 
issues claimed by the veteran with 
consideration of all the evidence of 
record. If any particular benefit sought 
on appeal is denied, the 


veteran should be properly informed of 
all his appellate rights.  Thereafter, he 
should be provided with a supplemental 
statement of the case listing all the 
issues for which a notice of disagreement 
has been received.  The veteran should be 
afforded the opportunity to respond 
thereto.  The RO should ensure that the 
veterans representative is provided a 
copy of the supplemental statement of the 
case and all other pertinent documents 
related to the appellate processing of 
the claim.  In adjudicating the veterans 
claims, the RO should consider any 
matters that may be inextricably 
intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

4.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

The veteran need take no action until otherwise notified.  
The purpose of this REMAND is to obtain additional 
information and comply with due process requirements.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
